DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants election of group I, claims 1-3, without traverse in the reply filed on 4/26/22 is acknowledged. Applicants specie selection in claim 2 of a glucose limited media is acknowledged. 
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/22.

Specification
The use of the term Frozen EZ Yeast Transformation II Kit.TM., Zymo Research [0078], JumpStart Red Taq [0078], IDT [0079, 0081, 0083], Zero Blunt TOPO cloning vector, Invitrogen [0079, 0080, 0081], Life Sensors [0083], Infors Multitron platform shaker [0085], Costar Spin-X filter tubes [0085], Eppendorf [0086], Shimadzu Nexera X2 [0087], Sigma-Aldrich [0087], Megazyme International Ireland[0089], Sartorius [0091, 0094], Sigma [0091], YSI, Inc [0091, 0098], KD Scientific [0091], Difco [0093, 0096], and Life Technologies [0101] which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is convoluted and redundant. Examiner recommends shortening the claim to read “A fermentation broth comprising a microbial cell having increased export of 2’ fucosyllactose, the microbial cell having been subjected to a condition under which the activity of an endogenous transporter is increased” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the activity" in line 5.  There is no prior recitation of “activity” in the claim and thus, there is insufficient antecedent basis for this limitation in the claim. The term “increased” in claim 1 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. People of ordinary skill in the art have different definitions of “increased’ and thus the metes and bounds of the claim are unclear. Claims 2-3 that depend from claim 1 are also indefinite.
The term “glucose limited” in claim 2 is a relative term which renders the claim indefinite. The term “glucose limited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. People of ordinary skill in the art have different definitions of “glucose limited” and thus the metes and bounds of the claim are unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because: claims 1-3 are directed to non-statutory subject matter.  Claims 1-3 recite a product of nature, specifically a fermentation broth comprising microbes.  The claims do not require any sort of modified or genetically manipulated cell.  

Claim interpretation: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Claims 1-3 recite a fermentation broth produced by microbes using their naturally existing transport proteins. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claims recite a fermentation broth produced by microbes using their naturally existing transport proteins. Because the fermentation broth and microbes are made of matter, fermentation broth and microbes are a composition of matter. Thus, the claim is to a composition of matter, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claims recite fermentation broth produced by microbes which are a nature-based product limitation. Because claims 1-3 recite a nature-based product fermentation broth produced by microbes the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). Here the closest naturally occurring counterpart is a fermentation broth produced by microbes. This is indistinguishable from the claimed fermentation broth with microbes and thus is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Claims 1-3 require increasing the export of 2’ fucosyllactose, and a growth medium.  Instant specification [0056] indicates that the choice of media is responsible for the increased export of 2 fucosyllactose.  Growing microorganisms in various media is well known and routine in the arts and thus does not constitute a practical application.  The intended use is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the limitations laid out in claims 1-3 do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. See MPEP 2106.05(h), discussing the administration step in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 78
(2012) (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
MPEP 2106.05. As discussed with Step 2A prong 2, the addition of the intended use in claims 1-3 is at best the equivalent of merely adding the words “apply it” to the judicial exception as there are no inventive steps claimed. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). 
The claims 1-3 are not eligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0152538A1) as evidenced by Lim (Lim, H. (2017). Metabolic engineering of Saccharomyces cerevisiae for efficient production of 2’-fucosyllactose). 
It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  In instant case, the structure in the claims is a fermentation broth comprising a microbial cell with the export of 2’fucosyllactose (2 FL).
Regarding claim 1, Lee teaches a method of producing 2’ fucosyllactose using a microbial system (abstract). Lee teaches that the 2FL can be isolated from culture broth (fermentation broth, exported from cell) ([0005]). While Lee is silent as to the transporter used to export from the cell, Lim figure 1 shows that 2FL transporter is the protein responsible for the export. As Lee never discusses genetically altering the 2FL transporter, one of ordinary skill in the art would understand it to be an endogenous transporter that is responsible for the export of the 2FL. Lee teaches that the insertion of a α 1,2 fucosyltransferase heterologous gene is needed for the creation of 2FL in bacteria or yeast [0020]. As the cells need to be manipulated to create the 2FL that is exported from the cell via the 2FL transporter, one of ordinary skill in the arts would understand that, in the absence of the substrate to be transported, the transporter would not exhibit activity. Thus, upon the genetic manipulation of Lee that allows the cells to create the 2FL, this in turn would naturally result in increased activity of the endogenous transporter. 
Regarding claim 2, Lee teaches that the inclusion of glucose in the medium is harmful to the production of 2FL ([0036]). Further Lee conducts experiments to produce 2FL that only require LB media and lactose ([0057]). LB media does not contain glucose and a no-glucose environment meets the limitation of a glucose limited media. 
Regarding claim 3, Lee teaches that Saccharomyces cerevisiae (yeast) can be used to produce 2FL ([0007]). 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657